NUMBER 13-20-00036-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DAVID DEON JACK,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 40th District Court
                           of Ellis County, Texas.



                        ORDER ABATING APPEAL
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      On December 27, 2019, appellant filed his notice of appeal. On January 23, 2020,

this court notified Appellant’s counsel the notice was untimely and was provided ten days

to correct the defect, if possible. To date, no motion nor communication from appellant

has been received by this Court.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court. Upon remand, the

trial court shall utilize whatever means necessary to make appropriate findings and

recommendations concerning the following: (1) whether appellant desires to prosecute

this appeal; (2) whether counsel has effectively abandoned the appeal; (3) whether

appellant has been denied effective assistance of counsel; (4) whether appellant's

counsel should be removed; (5) whether appellant is indigent and entitled to

court-appointed counsel; and (6) if any other orders are necessary to ensure the proper

and timely pursuit of appellant’s appeal.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter, to be included in a supplemental clerk's record. The supplemental

clerk's record and supplemental reporter's record, if any, shall be filed with the Clerk of

this Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of March, 2020.




                                              2